          Case 1:16-cr-00055-RJS Document 304 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                  No. 16-cr-55-2 (RJS)
                                                                     ORDER
 ERBI KAU,

                        Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         As ordered by the Court, Supervisee Kau’s sentencing will take place on Thursday, April

15, 2021 at 10:00 a.m. via ZoomGov videoconference system. Chambers will email the parties

directly in due course with further instructions for accessing the videoconference. Members of the

public may monitor the conference via the Court’s free audio line by dialing 1-888-363-4749 and

using access code 3290725#.

SO ORDERED.

Dated:          April 7, 2021
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
             Case 1:16-cr-00055-RJS Document 304 Filed 04/07/21 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                             WAIVER OF RIGHT TO BE PRESENT AT
-v-
                                                                             CRIMINAL PROCEEDING
ERBI KAU,
Supervisee.                                                                     16‐CR‐55‐2 (RJS)
-----------------------------------------------------------------X


___       Supervised Release Conference

I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York at the
time the conditions of my release on supervision or my remand to custody are discussed. I have discussed these
rights with my attorney and wish to give up these rights for the period of time in which access to the courthouse has
been restricted on account of the COVID-19 pandemic. I request that my attorney and I be permitted to participate
by telephone, or if it is reasonably available by videoconferencing, in any conference with the court at which such
conditions or my remand are discussed.



Date:                ____________________________
                     Signature of Defendant


____________________________
              Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of
supervised release, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being
held without my client being physically present in court.



Date:                ____________________________
                     Signature of Defense Counsel


____________________________
              Print Name




Accepted:            ________________________
                     Signature of Judge
                     Hon. Richard J. Sullivan
                     UNITED STATES CIRCUIT JUDGE
                     Sitting by Designation

                     Date:

                                                                     2
